On Rehearing. Per Curiam. On rehearing we adhere to our conclusions expressed in the foregoing opinion. Appellee asks us now to consider whether the intestate was employed by appellant at the time in question, and points out evidence in the record showing that he was employed by the Chicago, Rock Island and Pacific Railway Company to protect both the Rock Island road and the C., B. & Q. road crossings at that place, and that the Rock Island road paid him and billed against the Q. for their part of the charge for his services, and argues from that fact that deceased was not in the employ of appellant and therefore was not employed by it in interstate commerce. Appellee’s declaration, on which the case was tried, charged that the deceased was an employee of appellant. The court, at appellee’s instance, repeatedly instructed the jury on the theory that deceased was so employed. In appellee’s original argument here, in her statement of the case, she six times assertéd and mentioned that deceased was employed by appellant. The case was begun and tried in the court below on that theory and presented to this court and decided on appellee’s construction of the employment. Her counsel say now that they overlooked and misapprehended the fact as to the employment, and that the trial court and this court have followed them in that error. Under those circumstances we are not inclined to question that deceased was in the employ of appellant at the time in' question. If he was not, entirely different questions arise that have not been argued or hardly touched upon. It was the duty of appellee’s intestate to guard the crossing against the approach of appellant’s cars. If he was not appellant’s employee, some questions arise similar to those considered in Doering v. Peoria & P. U. Ry. Co., 196 Ill. App. 129. Whether the same conclusion should be reached, we express no opinion. The original will be filed with this supplemental as a final opinion in the case.